                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  PHILLIP CARROLL,                                     )
                                                       )
                                Plaintiff,             )
                                                       )
                       vs.                             )     No. 1:19-cv-000224-JMS-TAB
                                                       )
  BMW OF NORTH AMERICA, LLC, and                       )
  BAVARIAN MOTOR WORKS,                                )
                                                       )
                                Defendants.            )

                                              ORDER

       Plaintiff Phillip Carroll purchased a BMW 7 Series (the “Vehicle”) in 2010. On January

22, 2019, he filed suit against Defendants BMW of North America, LLC (“BMW”) and Bavarian

Motor Works, seeking damages related to the Vehicle’s excessive consumption of engine oil and

Defendants’ failure to honor the terms of their warranty, in violation of the Magnuson-Moss

Warranty Act (“MMWA”) and various Indiana statutes. The Court previously denied BMW’s

Motion to Dismiss the suit for lack of subject-matter jurisdiction, pursuant to Federal Rule of Civil

Procedure 12(b)(1), [Filing No. 12], and BMW has now filed a Motion for Leave to Appeal that

denial, [Filing No. 34]. BMW has also filed two additional Motions to Dismiss, pursuant to

Federal Rule of Civil Procedure 12(b)(6), based on the statute of limitations. [Filing No. 27; Filing

No. 35.] These motions are now ripe for the Court’s review.

                                             I.
                                 MOTION FOR LEAVE TO APPEAL

       A. Standard of Review

       A party may petition for leave to file an interlocutory appeal of a nonfinal order under 28

U.S.C. § 1292(b). See Ahrenholz v. Bd. of Trs. of Univ. of Ill., 219 F.3d 674, 675 (7th Cir. 2000).


                                                -1 -
There are four statutory criteria for granting a § 1292(b) petition: (1) the proposed appeal must

involve a question of law; (2) it must be controlling; (3) it must be contestable; and (4) its

resolution must speed up the litigation. Id. In addition, the petition must be filed within a

reasonable time after the entry of the order to be appealed. Id. (citation omitted). The Court may

only certify an order for immediate appeal if all of these criteria are satisfied. Id. at 676.

       B. Background

       Mr. Carroll’s initial Complaint alleged that he purchased the Vehicle from Defendants’

authorized dealer (the “Dealer”) in April 2010 for $107,808.40. [Filing No. 1 at 3.] The general

nature of Mr. Carroll’s claims was that the Vehicle’s engine had a defect that caused it to burn an

excessive amount of engine oil and Defendants were aware of this defect, failed to disclose it, and

failed to repair it as required by the warranty. [Filing No. 1 at 1-15].

       In March 2019, BMW filed its Rule 12(b)(1) Motion to Dismiss, arguing that the Court

lacked subject-matter jurisdiction because Mr. Carroll could not satisfy the $50,000 amount-in-

controversy requirement under the MMWA. [Filing No. 12.] Relying on Schimmer v. Jaguar

Cars, Inc., 384 F.3d 402 (7th Cir. 2004), BMW argued that the formula used to determine the

amount in controversy is “the price of the replacement vehicle [or the purchase price], minus both

present value of the allegedly defective car, and the value that the buyer received from use of the

car.” [Filing No. 13 at 2.] According to BMW, the value that Mr. Carroll received from his use

of the Vehicle is $86,478.40, which corresponds to the overall depreciation in the Vehicle’s value

as determined by subtracting the car’s current Kelley Blue Book value ($21,330) from the original

purchase price ($107,808.40). [Filing No. 13 at 4-5.] Therefore, BMW argued, Mr. Carroll could

not recover any damages, because the purchase price of $107,808.40, minus the present value of

$21,330, minus the depreciation of $86,478.40, equals $0. [Filing No. 13 at 4-5.] Alternatively,



                                                 -2 -
BMW proposed that the Court could determine the damages by subtracting the amount of

depreciation ($86,478.40) from the original purchase price ($107,808.40), yielding $21,330.

[Filing No. 13 at 5.] BMW also argued that, because punitive damages are not recoverable in

breach of warranty actions under Indiana law, such damages could not be included in the amount-

in-controversy determination. [Filing No. 18 at 1-4].

       The Court denied BMW’s motion on May 9, 2019, concluding that it could not determine,

to a legal certainty, that Mr. Carroll’s claim was worth less than $50,000. [Filing No. 23.] First,

the Court noted that Schimmer said nothing about how to calculate the value that a buyer received

for the use of his vehicle, and BMW had merely come up with its own calculation based on the

Kelley Blue Book value. [Filing No. 23 at 9-10.] The Court then concluded that, because BMW

had identified no Indiana caselaw demonstrating that punitive damages were not available in

breach of warranty actions, it could not be said to a legal certainty that such damages were not

recoverable. [Filing No. 23 at 10-11.]

       C. Discussion

       On July 9, 2019, BMW filed a Motion for Leave to Appeal the Court’s denial of its Rule

12(b)(1) Motion to Dismiss, pursuant to § 1292(b). [Filing No. 34.] In the motion, it identifies

the following two restated questions that should be certified for appeal:

       (1) How is the value a plaintiff received from the use of his vehicle calculated, and
           can Kelley Blue Book data be used to determine that value for purposes of
           jurisdiction under the MMWA?

       (2) Does Miller Brewing Co. v. Best Beers of Bloomington, Inc. 608 N.E.2d 975,
           981 (Ind. 1993), stand for the proposition that punitive damages are not
           available in breach of warranty actions under Indiana law, and, if not, was the
           Court required to use its “own best judgment” to estimate how the Indiana
           Supreme Court would rule on that issue?




                                               -3 -
[Filing No. 34 at 2.] BMW asserts that the Motion was filed within a reasonable time of the Court’s

order, given that no substantive discovery has been completed and the case is still at the motion to

dismiss stage. [Filing No. 34 at 3.]

       BMW argues that the Court erred in applying the Schimmer damages formula by ignoring

the “offset for usage” factor and should seek clarification from the Seventh Circuit concerning

how that factor should be applied. [Filing No. 34 at 3-4.] In addition, BMW asserts that Miller

Brewing—in which the Indiana Supreme Court held that punitive damages are not allowed in a

breach of contract case—dictates that punitive damages are also not available in a breach of

warranty action. [Filing No. 34 at 7]. If Miller Brewing does not apply, it argues, this Court should

have used its own judgment to predict how the Indiana Supreme Court would rule on the issue.

[Filing No. 34 at 7-8.] In the alternative, BMW asks the Court to certify the question to the Indiana

Supreme Court. [Filing No. 34 at 10-11.]

       Mr. Carroll responds that the Motion was not timely, as BMW has not provided any reason

for its two-month delay. [Filing No. 41 at 4-5.] He argues that the issues of how to properly apply

the Schimmer test, and whether the Kelley Blue Book value can be used to estimate the value that

he received from his use of the Vehicle, are not pure questions of law, but are questions of fact.

[Filing No. 41 at 6-9.] He further argues that these questions, and the question of whether Indiana

law permits punitive damages in breach of warranty actions, are not contestable, and certification

would not speed up the litigation. [Filing No. 41 at 9-13.] Finally, Mr. Carroll argues that this

Court should not certify a question regarding punitive damages to the Indiana Supreme Court

because: (1) the issue will not be dispositive; (2) it is not a “truly novel and unsettled question of

state law;” and (3) certification is discretionary. [Filing No. 41 at 13-14.]




                                                -4 -
       BMW replies that it seeks review on a pure question of law: “How is ‘offset for use’

calculated?” [Filing No. 45 at 2.] Further, it argues that the question is controlling because it will

determine whether there is jurisdiction in the case. [Filing No. 45 at 3.] BMW also asserts that its

motion was timely because: (1) there is no deadline for the filing of this type of motion; (2) there

was no undue delay, as the parties have not conducted discovery beyond initial disclosures; and

(3) the cases cited by Mr. Carroll regarding timeliness are distinguishable. [Filing No. 45 at 7-8.]

       As used in § 1292(b), “question of law” references “a question of the meaning of a statutory

or constitutional provision, regulation, or common law doctrine.” Ahrenholz, 219 F.3d at 676.

There must be a “pure” or “abstract” legal issue, or “something the court of appeals could decide

quickly and cleanly without having to study the record.” Id. at 676-77. Where a legal issue is

unsettled, it may be appropriate to use § 1292(b) to obtain “a clarifying decision that might head

off protracted litigation.” In re Text Messaging Antitrust Litig., 630 F.3d 622, 626 (7th Cir. 2010)

(granting a petition for interlocutory appeal to determine how the federal pleading standards for

antitrust violations were impacted by recent Supreme Court decisions).

       Here, BMW has not demonstrated that an interlocutory appeal under § 1292(b) is

appropriate. As a preliminary matter, the Motion was not filed within a reasonable time, because

BMW has offered no explanation for why it waited two months after the Court’s order to seek

leave to appeal. The Court could deny the Motion on this basis alone. See Ahrenholz, 219 F.3d at

675-76; Richardson Elecs., Ltd. v. Panache Broad. of Pa., Inc., 202 F.3d 957, 958 (7th Cir. 2000)

(stating that “a district judge should not grant an inexcusably dilatory request”).

       More importantly, BMW has not identified a controlling question of law, the resolution of

which is likely to speed up the litigation. Even if it were true that, as a matter of law, a vehicle’s

Kelley Blue Book value could be considered in determining the value the owner received from his



                                                -5 -
use of that vehicle, that would not end the Court’s inquiry. Although the Kelley Blue Book figure

represents one measure of a vehicle’s value, it is not the only measure, and, in this case, may not

account for Mr. Carroll’s alleged expenditures related to his need to add additional oil to the

engine, which is a central issue in this litigation. The questions posed by BMW’s Motion to

Dismiss—what value Mr. Carroll actually received from the use of the Vehicle, and whether that

value reduced the total recoverable damages below the $50,000 threshold—are issues of fact. A

legal determination that the Kelley Blue Book value could be considered in resolving those issues

would not establish that the Court lacks jurisdiction over this case.

       Given that the value question is unsettled, a determination as to whether punitive damages

are available in breach of warranty actions under Indiana law would not resolve the jurisdictional

dispute. Therefore, that question is similarly inappropriate for interlocutory review or certification

to the Indiana Supreme Court. See, e.g., Craig v. FedEx Ground Package Sys., Inc., 686 F.3d 423,

429 (7th Cir. 2012) (explaining that one factor to consider in deciding whether to certify a question

to a state supreme court is whether the resolution of the question will be outcome-determinative).

Accordingly, BMW’s Motion for Leave to Appeal is denied.

                                              II.
                                       MOTIONS TO DISMISS

       A. Standard of Review

       A party may move to dismiss a complaint that fails to state a claim upon which relief can

be granted. Fed. R. Civ. P. 12(b)(6). In order to survive a motion to dismiss under Rule 12(b)(6),

the complaint must contain allegations that collectively “state a claim to relief that is plausible on

its face.” Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 821 (7th Cir. 2019)

(internal quotations omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                                -6 -
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

       A plaintiff is not required to plead facts that overcome affirmative defenses based on the

statute of limitations. NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 299 (7th Cir.

2018). Accordingly, dismissing a complaint as untimely based on the pleadings is disfavored, as

a statute-of-limitations defense generally turns on facts not before the Court at this stage. See

Sidney Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015)

(citations omitted). “As long as there is a conceivable set of facts, consistent with the complaint,

that would defeat a statute-of-limitations defense, questions of timeliness are left for summary

judgment (or ultimately trial), at which point the district court may determine compliance with the

statute of limitations based on a more complete factual record.” Id. Nevertheless, if the complaint

itself contains all of the elements of a statute of limitations defense, dismissal under Rule 12(b)(6)

is proper. Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012).

       B. Background

       On June 6, 2019, BMW filed a Motion to Dismiss the complaint under Rule 12(b)(6),

asserting that Mr. Carroll’s claims were barred by the statute of limitations. [Filing No. 27.] At

the outset, the Court concludes that, because an Amended Complaint was filed on June 19, 2019,

[Filing No. 29], the June 6 Motion to Dismiss is moot, and is DENIED on that basis. The Court

focuses only on BMW’s second Motion to Dismiss, filed on July 10, 2019. [Filing No. 35.]

       The Amended Complaint contained the following allegations, which the Court must accept

as true. Mr. Carroll purchased the Vehicle on April 15, 2010, for $107,808.40. [Filing No. 29 at

3.] In deciding whether to purchase the Vehicle, he relied on the manufacturer’s new vehicle

warranty, under which Defendants promised to repair or replace any components found to be



                                                -7 -
defective during the four-year or 50,000-mile warranty period. [Filing No. 29 at 4-5.] Defendants

also made representations as to the Vehicle’s performance and quality and assured Mr. Carroll that

it was free from defects. [Filing No. 29 at 4.]

       At the time of purchase, the recommended oil service interval was the earlier of two years

or 15,000 miles. [Filing No. 29 at 11.] However, “[w]ithin a couple of years after” purchasing

the Vehicle, Mr. Carroll noticed that it consumed an excessive amount of oil, which required him

to add oil before the recommended interval. [Filing No. 29 at 3.] On one occasion within the

warranty period, the add oil light was illuminated on the Vehicle’s dash and, because the Vehicle

was not due for an oil change, Mr. Carroll spoke to a Service Manager of the Dealer, who stated

that it was normal for the Vehicle’s high-performance engine to burn oil. [Filing No. 29 at 3.] The

Dealer did not offer any repairs but did change the oil at Mr. Carroll’s request. [Filing No. 29 at

3.] Thereafter, Mr. Carroll had to take the Vehicle to the Dealer for an oil change every 3,000

miles or whenever the add oil light was illuminated, whichever occurred first. [Filing No. 29 at

4.] At no time did the Dealer disclose to Mr. Carroll that the Vehicle’s excessive oil consumption

was the result of a defect covered under the manufacturer’s warranty. [Filing No. 29 at 4.]

       Pursuant to the warranty, Defendants’ authorized dealers expressly assented to perform the

necessary repairs, in exchange for monetary compensation. [Filing No. 29 at 5.] However,

Defendants controlled the warranty repairs, as they provide training, materials, special tools,

diagnostic software, and replacement parts, and demand that the repairs be performed in

accordance with specific guidelines. [Filing No. 29 at 5.] Therefore, authorized dealers are agents

of Defendants for purposes of vehicle repairs. [Filing No. 29 at 5.]

       After the warranty expired, the Vehicle’s excessive oil consumption got progressively

worse, to the point where Mr. Carroll is now adding one quart of oil every 250 miles. [Filing No.



                                                  -8 -
29 at 4.] Mr. Carroll complained to an authorized dealer about the oil consumption in September

2018, and the dealer performed an analysis and oil change. [Filing No. 29 at 4.] Thereafter, Mr.

Carroll drove the Vehicle for about 800 miles, before it began emitting smoke from the exhaust

and the add oil light illuminated. [Filing No. 29 at 4.]

       At some point after purchasing the Vehicle, Mr. Carroll learned that the engine contained

a manufacturing defect that caused it to consume engine oil at an extremely rapid rate. [Filing No.

29 at 5.] The Vehicle is equipped with a V8, twin-turbocharged engine, known as the N63 engine,

and such engines have become widely known for their consumption of excessive amounts of

engine oil, which many in the automotive industry and “the BMW enthusiast community”

characterize as a defect. [Filing No. 29 at 6-7.] The excessive oil consumption by the N63 engine

was not disclosed by BMW in any of its product literature or at the time of purchase. [Filing No.

29 at 7-8.] However, many customers became upset about the oil consumption issue and posted

their complaints online, as early as September 2011. [Filing No. 29 at 7-8.] Furthermore, the

defect presents a safety issue, because if there is insufficient oil to properly lubricate the engine,

the engine could fail, which could potentially cause a crash. [Filing No. 29 at 13-15.]

       Defendants have issued several technical service bulletins to their dealers concerning oil

consumption by vehicles with N63 engines. [Filing No. 29 at 8.] In June 2013, BMW issued a

bulletin that changed the oil consumption specifications for these vehicles and instructed service

technicians to add two quarts of oil, even when the vehicles’ electronic system specifically called

for one quart. [Filing No. 29 at 9.] The bulletin further instructed service technicians as follows:

       Engines equipped with a turbocharger(s) will consume more engine oil than
       normally aspirated engines (non-turbocharged). The additional oil that is consumed
       in a turbocharged engine is mainly due to the turbocharger lubrication
       requirements. . . . The additional engine oil consumption of a turbocharged engine,
       as compared to a normally aspirated engine, is normal and not a defect.



                                                -9 -
[Filing No. 29 at 10.] According to Mr. Carroll, this and other bulletins were part of a campaign

to conceal the oil consumption defect by representing that it is normal for engines equipped with

turbochargers to consume excessive amounts of oil. [Filing No. 29 at 9-11.]

       On December 29, 2014, Defendants released a bulletin entitled “N63 Customer Care

Package,” which instructed service representatives to check the timing chain, fuel injectors, mass

air flow sensors, crankcase vent lines, battery, engine vacuum pump, and low pressure fuel sensor,

and, if necessary, replace such parts on vehicles containing the N63 engine for free, even if no

longer covered by the manufacturer’s warranty. [Filing No. 29 at 11-12.] Defendants also

launched the “N63 Customer Loyalty Offer,” which offered purchasers discounts on new BMW

vehicles to replace their N63 vehicles. [Filing No. 29 at 12.] Finally, Defendants launched an

“N63 Customer Appreciation Program,” which permitted dealerships to provide purchasers with

up to $50 worth of BMW merchandise or accessories. [Filing No. 29 at 12.]

       Defendants learned of the oil consumption defect in or before 2008, via pre-release testing

data, durability testing, early consumer complaints about the oil consumption defect, testing

conducted in response to complaints, aggregate data from BMW dealers, and from other internal

sources. [Filing No. 29 at 13.] By contrast, Mr. Carroll did not and could not have known that

there was an oil consumption defect with the Vehicle’s engine at the time that he purchased the

Vehicle or any time thereafter. [Filing No. 29 at 15.]

       Mr. Carroll filed his Amended Complaint on June 19, 2019, setting forth the following

causes of action: (1) a violation of the MMWA when Defendants failed to remedy the Vehicle’s

oil consumption defect, in violation of the written and implied warranties, [Filing No. 29 at 18];

(2) a violation of the MMWA and Indiana Code § 26-1-2-314 when Defendants sold Mr. Carroll

the Vehicle when it was not in merchantable condition, thereby breaching the implied warranty of



                                              - 10 -
merchantability, [Filing No. 29 at 18-19]; (3) a violation of Indiana Code § 26-1-2-313 when

Defendants refused to repair the oil consumption defect after Mr. Carroll submitted the Vehicle

for repairs, in violation of the express written warranty, [Filing No. 29 at 19-20]; and (4) a violation

of the Indiana Deceptive Consumer Sales Act (“IDCSA”) when Defendants learned of the oil

consumption defect in 2008 or earlier, but concealed and failed to disclose it at the time of purchase

and on every occasion on which Mr. Carroll presented the Vehicle to dealerships for repairs,

[Filing No. 29 at 21-23].

        In the Amended Complaint, Mr. Carroll identifies four bases upon which to toll the statute

of limitations: fraudulent concealment, the discovery rule, estoppel, and class action tolling.

[Filing No. 29 at 15-17.] As to fraudulent concealment, Mr. Carroll alleges that Defendants knew

of the Vehicle’s oil consumption defect, had a duty to disclose it and warn him of the danger it

might cause, and knowingly, affirmatively, and actively concealed it from him, while the Dealer

represented that the Vehicle was not defective at all. [Filing No. 29 at 15-16.] As to the discovery

rule, Mr. Carroll asserts that he could not have discovered, through the exercise of reasonable

diligence, that the Vehicle was defective, or that Defendants’ actions through the bulletins or

customer care campaigns did not cure the defect. [Filing No. 29 at 16-17.] In addition, Mr. Carroll

asserts that, because Defendants knowingly concealed the true nature and quality of the Vehicle

and never intended to repair the defect, they are estopped from relying on a statute of limitations

defense. [Filing No. 29 at 17.] Finally, Mr. Carroll alleges that the statute of limitations was tolled

by the complaint filed in the class action suit Bang v. BMW of North America, LLC, Case No. 2:15-

cv-6954 (D.N.J. Sept. 18, 2015), in which he was a member of the class, but opted out of the

settlement. [Filing No. 29 at 17.]




                                                 - 11 -
       C. Discussion

       BMW has now filed a second Rule 12(b)(6) Motion to Dismiss, again asserting that Mr.

Carroll’s claims are barred by the statute of limitations. [Filing No. 35.] BMW argues that the

limitations period cannot be tolled because: (1) Mr. Carroll has not alleged facts showing a

fiduciary or confidential relationship, as is necessary to show fraudulent concealment by failure to

speak; (2) any statement by the Dealer that the Vehicle’s oil consumption was normal does not

amount to fraudulent concealment and cannot be attributed to Defendants; (3) Mr. Carroll has not

alleged facts showing that he was diligent; (4) no discovery rule applies; and (5) class action tolling

does not apply because the class action was not filed until after the limitations period had already

run and, in any event, Mr. Carroll opted out of the class. [Filing No. 36 at 4-9.] BMW also asserts

that Mr. Carroll did not allege that he provided timely written notice and an opportunity to cure

the alleged deceptive practices, as required by the IDCSA. [Filing No. 36 at 4.]

       Mr. Carroll responds that he was not required to negate a statute of limitations defense in

his Amended Complaint, and his claims did not accrue at the time of purchase, but rather when

Defendants represented that the Vehicle was not defective and failed to repair it. [Filing No. 44 at

5-7.] He further argues that he pled sufficient facts to put BMW on notice of his fraudulent

concealment claim, class action tolling applies to plaintiffs who opt out of the class, and he pled

facts showing he provided proper written notice under the IDSCA. [Filing No. 44 at 7-16.]

       In reply, BMW maintains that there is no discovery rule for Mr. Carroll’s claims, which all

accrued when he purchased the Vehicle. [Filing No. 46 at 2-5.] It also argues that the statute of

limitations was not tolled under the fraudulent concealment doctrine because Mr. Carroll did not

allege facts showing that: (1) a fiduciary or confidential relationship existed; (2) the Dealer’s

statement could be attributed to Defendants; (3) the Dealer’s statement amounted to active



                                                - 12 -
concealment; and (4) Mr. Carroll acted with diligence. [Filing No. 46 at 5-8.] Finally, BMW

maintains that class action tolling does not apply. [Filing No. 46 at 8-10.]

        Where a federal statute does not expressly contain a statute of limitations, the Court

generally will “borrow” a limitations period from an analogous state cause of action. North Star

Steel Co. v. Thomas, 515 U.S. 29, 33-35 (1995). Because the MMWA does not contain its own

statute of limitations, the Court will apply the Indiana breach of warranty statute of limitations to

Mr. Carroll’s breach of warranty claims under the MMWA. See id.; see also Highway Sales, Inc.

v. Blue Bird Corp., 559 F.3d 782, 789 n.6 (8th Cir. 2009) (concluding that, because the MMWA

did not contain its own statute of limitations, the statute of limitations period for the plaintiffs’

state law breach of warranty claims applied). The Court will also apply the Indiana rules

concerning tolling. See e.g., Indep. Tr. Corp., 665 F.3d at 935 (explaining that, when the Court

applies state law regarding the statute of limitations, it also applies the state law regarding “any

rules that are an integral part of the statute of limitations, such as tolling and equitable estoppel”).

        Under Indiana law, the statute of limitations for a breach of warranty action is four years.

Ind. Code § 26-1-2-725(1). “A cause of action accrues when the breach occurs, regardless of the

aggrieved party’s lack of knowledge of the breach.” Ind. Code § 26-1-2-725(2). “A breach of

warranty occurs when tender of delivery is made, except that where a warranty explicitly extends

to future performance of the goods and discovery of the breach must await the time of such

performance, the cause of action accrues when the breach is or should have been discovered.” Ind.

Code § 26-1-2-725(2). An action under the IDCSA must be brought within two years after the

deceptive act. Ind. Code § 24-5-0.5-5(b). “Because the [IDCSA] has an occurrence statute of

limitation, rather than a discovery statute of limitation, the statutory period commences to run at




                                                 - 13 -
the occurrence of the deceptive act.” A.J.’s Auto. Sales, Inc. v. Freet, 725 N.E.2d 955, 964-65

(Ind. Ct. App. 2000).

       The statute of limitations may be tolled if the defendant fraudulently conceals the action

giving rise to liability. Ludwig v. Ford Motor Co., 510 N.E.2d 691, 697 (Ind. Ct. App. 1987); Ind.

Code § 34-11-5-1 (“If a person liable to an action conceals the fact from the knowledge of the

person entitled to bring the action, the action may be brought at any time within the period of

limitation after the discovery of the cause of action.”). However, the doctrine of fraudulent

concealment is “narrowly defined,” as the concealment must be “active and intentional,” and there

must be some trick or contrivance intended by the defrauder. Ludwig, 510 N.E.2d at 697.

(citations omitted). Mere silence will not constitute concealment, absent a duty to speak arising

from a fiduciary or confidential relationship. Id. (citations omitted). Finally, the plaintiff must

show that he used due diligence to detect the fraud. Id. (citation omitted).

       In addition, the doctrine of equitable estoppel “will apply to prevent a party from asserting

a statute of limitations defense when such party by fraud or other misconduct has prevented a party

from commencing his action or induced him to delay the bringing of his action beyond the time

allowed by law.” Ne. Rural Elec. Membership Corp. v. Wabash Valley Power Ass’n, Inc., 56

N.E.3d 38, 44 (Ind. Ct. App. 2016) (internal quotations and citation omitted). The party asserting

equitable estoppel must show that he: (1) lacked knowledge and the means to discover the facts in

question; (2) relied upon the conduct of the party estopped; and (3) as a result, changed his position

prejudicially. Id. (citing Schoettmer v. Wright, 992 N.E.2d 702, 709 (Ind. 2013)).

       Finally, the filing of a proposed class action immediately pauses the running of the statute

of limitations for all class members. Collins v. Vill. of Palatine, Ill., 875 F.3d 839, 843 (7th Cir.

2017), cert. denied 138 S. Ct. 2014 (2018) (citing Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538



                                                - 14 -
(1974) and Crown, Cork & Seal Co. v. Parker, 462 U.S. 345 (1983)). When a class member opts

out of a certified class, the clock immediately resumes running on his claim. Id.

       Here, the Amended Complaint does not contain sufficient information for the Court to

determine whether Mr. Carroll’s claims are barred by the statute of limitations. Although he

alleges that he purchased the Vehicle on April 15, 2010, and did not file this action until January

22, 2019, he has alleged that several tolling principles apply. However, Mr. Carroll did not—and

was not required to—make specific factual allegations concerning the timing of the events and

representations that he alleges toll the statute of limitations. Accordingly, the Court cannot

determine at this stage whether the limitations period was indeed tolled and cannot say for certain

that there is no set of facts consistent with the Amended Complaint that would support a finding

that it was. See In re Bridgestone/Firestone, Inc. Tires Prod. Liab. Litig., 155 F. Supp. 2d 1069,

1112 (S.D. Ind. 2001) (“Whether or not the facts contained in the Master Complaint would, by

themselves, support a finding of fraudulent concealment is irrelevant; the relevant question is

whether there is any set of facts consistent with the Master Complaint that will support such a

finding if Plaintiffs ultimately can prove them.”), rev’d in part on other grounds, 288 F.3d 1012

(7th Cir. 2002). In light of this uncertainty, and the standard disfavoring dismissal at the pleading

stage based on the statute of limitations, the Court denies BMW’s Motion to Dismiss.

                                              III.
                                           CONCLUSION

       Based on the foregoing, the Court DENIES BMW’s Motion for Leave to Appeal, [34],

DENIES AS MOOT BMW’s first Rule 12(b)(6) Motion to Dismiss, [27], and DENIES BMW’s

second Rule 12(b)(6) Motion to Dismiss, [35].

       The statute of limitations issue is better dealt with by way of a motion for summary

judgment, once an evidentiary record has been developed. To that end, the parties shall have 90

                                               - 15 -
days from the date of this Order to conduct discovery into the statute of limitations issue. After

the close of the 90-day period, Defendants shall have an additional 30 days to file a motion for

summary judgment on the statute of limitations issue, if they determine that such motion is

warranted. Although not provided for in the Case Management Plan, [Filing No. 24], the Court

will permit a second motion for summary judgment, concerning the merits, to be filed later if

necessary.




         Date: 9/6/2019




Distribution via ECF only to all counsel of record




                                              - 16 -
